DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US PG. Pub. 2021/0212208) in view of Kataoka et al. (US PG. Pub. 2007/0145584), and further in view of Schoenfeld et al. (US PG. Pub. 2001/0016407).

Regarding claim 1 – Shibata teaches a flexible printed circuit board (fig. 3A, 1 [paragraph 0073] Shibata states, “wiring circuit board 1 includes, for example, a flexible printed wiring board”) comprising: a base film (2 [paragraph 0074] Shibata states, “base insulating layer 2”) having an insulating property; and a plurality of interconnects (3) laminated to at least one surface side (upper side) of the base film (2), wherein the plurality of interconnects (3) includes a first interconnect (5 [paragraph 0076] Shibata states, “The conductive layer 3 includes a first wiring 5…a second wiring 7”) and a second interconnect (7) in a same plane (see fig. 3A), an average thickness (T2) of the second interconnect (7) being greater than an average thickness (T1) of the first interconnect (5 [paragraph 0096] Shibata states, “the thickness T2 of the second wiring 7 is thicker than the thickness T1 of the first wiring 5”), and wherein a ratio of the average thickness (T2) of the second interconnect (7) to the average thickness (T1) of the first interconnect (5) is greater than or equal to 1.5 and less than or equal to 50 ([paragraph 0096] Shibata states, “A ratio (T2/T1) of the thickness T2 of the second wiring 7 to the thickness T1 of the first wiring 5 is, for example, above 1, preferably 1.25 or more, more preferably 1.5 or more, further more preferably above 1.5, particularly preferably 1.6 or more, and for example, 100 or less, preferably 50 or less, more preferably 20 or less”; ideal range is stated as between 1.5 to 20).
 	Shibata fails to teach wherein each of the first interconnect and the second interconnect includes a conductive underlayer and a plating layer, the conductive underlayer being laminated to an upper surface of the base film, wherein a thickness of the conductive underlayer of the first interconnect is substantially equal to a thickness of the conductive underlayer of the second interconnect, and wherein a thickness of the plating layer of the first interconnect is different from a thickness of the plating layer of the second interconnect.
 	Kataoka teaches a flexible printed board (fig. 1(J) [paragraph 0080] Kataoka states, “FPC (flexible printed circuit)”) having a first (left interconnects 20 with seed layer 12 [paragraph 0034] Kataoka states, “20: conductive metal layer (copper layer)”) and second interconnect (right interconnect 20 with seed layer 12); wherein each of the first interconnect and the second interconnect includes a conductive underlayer (seed layer 12 and layer 13 [paragraphs 0030-0031] Kataoka states, “12: base metal layer…13: sputtering copper layer”) and a plating layer (14 [paragraph 0032] Kataoka states, “14: plating copper layer”), the conductive underlayer (seed layer 12 and layer 13) being laminated to an upper surface (top surface) of the base film (11 [paragraph 0029] Kataoka states, “11: insulating film”), wherein a thickness of the conductive underlayer (seed layer 12 and layer 13) of the first interconnect (left interconnects 20 with seed layer 12) is substantially equal (both first and second interconnects have the same material 12/13 forming the conductive under layer) to a thickness of the conductive underlayer of the second interconnect (right interconnect 20 with seed layer 12).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible printed circuit board having a first and second interconnect with specific thicknesses as taught by Shibata with the first and second interconnects have a conductive underlayer and a plating layer as taught by Kataoka because Kataoka states, “The base metal layer 12 is formed on at least one surface of the insulating film 11 and serves to enhance adhesion between the insulating film and a conductive metal layer formed on the surface of the base metal layer 12” [paragraph 0043]. 
 	Schoenfeld teaches a first (fig. 4, 26 [paragraph 0023] Schoenfeld states, “digit lines 26”) and second interconnect (24 [paragraph 0023] Schoenfeld states, “signal lines 24”) wherein a thickness of a plating layer (layer 16 of first interconnect 26 [paragraph 0019] Schoenfeld states, “the conductive layer 16 may be formed from polysilicon, silicided polysilicon, a metal, such as aluminum that is deposited by conventional sputtering”) of the first interconnect (26) is different from a thickness of a plating layer (layer 16 of second interconnect 24) of the second interconnect (24).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible printed circuit board having a first and second interconnects with specific thicknesses each comprised of a conductive underlayer and a plating layer as taught by Shibata in view of Kataoka with the plating layer of each of the first and second interconnects having different thicknesses as taught by Schoenfeld because Schoenfeld states, “It is well known that as the thickness of a line is reduced, the line's current-carrying capacity is also reduced. In some embodiments of the invention, the signal lines 24 may be power-supply, ground-return, or other lines that carry relatively large currents as compared to the currents carried by the digit lines 26. Thus, by allowing the signal lines 24 to have relatively large thicknesses even when the thicknesses of other lines formed from the same layer structure are reduced, the current-carrying capacities of the lines 24 are not degraded” [paragraph 0027].

Regarding claim 2 – Shibata in view of Kataoka and Schoenfeld teach the flexible printed circuit board as claimed in claim 1, comprising a plurality of said first interconnects (Kataoka; left interconnects 20 with seed layer 12 [paragraph 0034] Kataoka states, “20: conductive metal layer (copper layer)”), wherein an average line width of each of the first interconnects is greater than or equal to 3 um and less than or equal to 100 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”), and an average interval of the first interconnects (left interconnects 20 with seed layer 12) is greater than or equal to 3 um and less than or equal to 100 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”).

Regarding claim 3 – Shibata in view of Kataoka and Schoenfeld teach the flexible printed circuit board as claimed in claim 1, comprising a plurality of said second interconnects (Kataoka; fig. 1(J), right interconnects 20 with seed layer 12), wherein an average line width of each of the second interconnects is greater than or equal to 5 um and less than or equal to 100 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”), and an average interval of the second interconnects (right interconnects 20 with seed layer 12) is greater than or equal to 5 um and less than or equal to 100 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”).

Regarding claim 4 – Shibata in view of Kataoka and Schoenfeld teach the flexible printed circuit board as claimed in claim 1, wherein a ratio of a minimum cross-sectional area of the second interconnect (Shibata; fig. 3A, 7 [paragraph 0098] Shibata states, “The cross-sectional area S2 of the second wiring 7 is the product (T2×W4) of the thickness T2 and the width W4, and specifically, is, for example, 100 μm.sup.2 or more, preferably 1,000 μm.sup.2 or more, and for example, 1 mm.sup.2 or less, preferably 0.1 mm.sup.2 or less”) in a thickness direction to a minimum cross-sectional area of the first interconnect (5 [paragraph 0080] Shibata states, “the first wiring 5 is the product (T1×W1) of the thickness T1 and the width W1, and specifically, is, for example, 0.1 mm.sup.2 or less, preferably, 0.025 mm.sup.2 or less, and for example, 1 μm.sup.2 or more, preferably, 100 μm.sup.2 or more”) in the thickness direction is greater than or equal to 0.5 and less than or equal to 200 ([paragraph 0098] Shibata states, “A ratio (S1/S2) of the cross-sectional area S1 of the first wiring 5 to the cross-sectional area S2 of the second wiring 7 is, for example, 0.01 or more, preferably 0.1 or more, and for example, 1 or less, preferably 0.95 or less”), the minimum cross-sectional area (S1) of the first interconnect (5) in the thickness direction being calculated by multiplying the average thickness (T1) of the first interconnect (5) by a minimum line width (W1) of the first interconnect (5), and the minimum cross-sectional area (S2) of the second interconnect (7) in the thickness direction being calculated by multiplying the average thickness (T2) of the second interconnect (7) by a minimum line width (W4) of the second interconnect (7).

Regarding claim 5 – Shibata in view of Kataoka and Schoenfeld teach the flexible printed circuit board as claimed in claim 1, wherein a ratio of the average thickness (Shibata; fig. 3A, T1 [paragraph 0079] Shibata states, “the thickness T1 of the first wiring 5 is, for example, 200 μm or less, preferably 100 μm or less, more preferably 50 μm or less, and for example, 1 μm or more”) of the first interconnect (5) to a minimum line width (W1 [paragraph 0080] Shibata states, “width W1 of the first wiring 5 is, for example, 1,000 μm or less, preferably 500 μm or less, and for example, 1 μm or more, preferably 5 μm or more”) of the first interconnect is greater than or equal to 0.3 and less than or equal to 5 (T1 = 1um & W1 = 1um, T1/W1 = 1), and wherein a ratio of the average thickness (T2 [paragraph 0096] Shibata states, “the thickness T2 of the second wiring 7 is, for example, 2 or more, preferably 5 or more, more preferably 10 or more, and for example, 300 or less”) of the second interconnect (7) to a minimum line width (W4 [paragraph 0097] Shibata states, “the width W4 of the second wiring 7 is, for example, 2 μm or more, preferably 10 μm or more”) of the second interconnect (7) is greater than or equal to 0.5 and less than or equal to 10 (T2 = 5um & W4 = 2um, T2/W4 = 2.5).

Regarding claim 9 - Shibata in view of Kataoka and Schoenfeld teach the flexible printed circuit board as claimed in claim 1, comprising a plurality of said first interconnects (Kataoka; fig. 1(J), left interconnects 20 with seed layer 12 [paragraph 0034] Kataoka states, “20: conductive metal layer (copper layer)”) and a plurality of said second interconnects (right interconnects 20 with seed layer 12), wherein an average interval (W [paragraph 0060] Kataoka states, “distance W”) of the first interconnects (left interconnects 20 with seed layer 12) is greater than or equal to 5 um and less than or equal to 75 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”), and an average interval (W) of the second interconnects (right interconnects 20 with seed layer 12) is greater than or equal to 10 um and less than or equal to 75 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”).

Regarding claim 10 - Shibata in view of Kataoka and Schoenfeld teach the flexible printed circuit board as claimed in claim 1, comprising a plurality of said first interconnects (Kataoka; fig. 1(J), left interconnects 20 with seed layer 12 [paragraph 0034] Kataoka states, “20: conductive metal layer (copper layer)”) and a plurality of said second interconnects (right interconnects 20 with seed layer 12), wherein an average interval (Kataoka; fig. 1(J), W [paragraph 0060] Kataoka states, “distance W”) of the first interconnects (left interconnects 20 with seed layer 12 [paragraph 0034] Kataoka states, “20: conductive metal layer (copper layer)”) is greater than or equal to 10 um and less than or equal to 50 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”), and an average interval (W) of the second interconnects (right interconnects 20 with seed layer 12) is greater than or equal to 15 um and less than or equal to 50 um ([paragraph 0060] Kataoka states, “a wiring pitch of 100 .mu.m (line width designed: 50 .mu.m, space width designed: 50 .mu.m)”).

Regarding claim 11 - Shibata in view of Kataoka and Schoenfeld teach the flexible printed circuit board as claimed in claim 1, wherein a thickness ([paragraph 0006] Schoenfeld states, “A first conductive path having a first height is disposed on the substrate at a first level. A second conductive path is also disposed on the substrate at the first level and has a second height that is significantly different than the first height”) of the plating layer (Schoenfeld; fig. 4, plating layer 16 of first interconnect 26) of the first interconnect (26) is less than a thickness of the plating layer (plating layer 16 of second interconnect 24) of the second interconnect (24; claimed structure shown in figure 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847